SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

624
CA 14-02040
PRESENT: SMITH, J.P., CARNI, LINDLEY, VALENTINO, AND WHALEN, JJ.


LISA M. FRANKENBERGER, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

LYNNE M. OTWELL, DEFENDANT-APPELLANT.


THE LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (ELISE L. CASSAR OF
COUNSEL), FOR DEFENDANT-APPELLANT.

DAVID P. FELDMAN, BUFFALO, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Henry J.
Nowak, Jr., J.), entered August 4, 2014. The order, insofar as
appealed from, denied in part the motion of defendant for summary
judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    May 1, 2015                         Frances E. Cafarell
                                                Clerk of the Court